DETAILED ACTION
This is in response to Application # 17/226,499.  Claims 1-14 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Intel: “Correction to TSN configuration call flows to include NEF”, SA WG2 Meeting #S2-138E, S2-2002672, Electronic meeting, 20-24 April 2020 (included in IDS) hereafter Intel-2672.


Regarding Claim 1,
A method for operating a time sensitive networking application function (TSN AF) in a wireless communication system, the method comprising: 

receiving, from a session management function (SMF), information on at least one device side TSN translator port (DS-TT port) number of at least one DS-TT port for at least one packet data unit (PDU) session [Intel-2672: p. 26; SMF receives the UE-DS-TT residence time, DS-TT MAC address for this PDU session and port management capabilities from the DS-TT/UE in PDU Session Establishment request, and receives the allocated port number of DS-TT Ethernet port in N4 Session Establishment Response message; the SMF sends the information received via PCF NEF to the TSN AF … to establish/modify the 5GS Bridge]; 

generating at least one of a port management information container and a bridge management information container based on the at least one DS-TT port number [Intel-2672: p. 26; the TSN AF stores the binding relationship between 5GS Bridge ID, MAC address of the DS-TT Ethernet port, the port number of the DS-TT Ethernet port … and also updates 5GS bridge delay; p. 24; when integration with TSN applies … the AF may provide a Port Management Information Container, MAC address of DS-TT reported for the PDU Session and related port number of DS-TT in response]; and 

transmitting, to a centralized network controller (CNC), the at least one of the port management information container and the bridge management information container [Intel-2672: p. 26; the TSN AF constructs the above received information as 5GS Bridge information and sends them to the CNC to register a new TSN Bridge or update an existing TSN Bridge].

Regarding Claim 2,
wherein the bridge management information container includes at least one specific information elements associated with the at least one PDU session based on the at least one DS-TT port number [Intel-2672: p. 24; when integration with TSN applies … the AF may provide a Port Management Information Container, MAC address of DS-TT reported for the PDU Session and related port number of DS-TT in response; p. 26; the TSN AF constructs the above received information as 5GS Bridge information].

Regarding Claim 3,
wherein information elements other than the at least one specific information elements in the bridge management information container are not related to the at least one PDU session based on the at least one DS-TT port number [Intel-2672: p. 17; SMF also includes the port number of the DS-TT Ethernet port, MAC address of the DS-TT Ethernet port, 5GS Bridge ID, Port Management Information Container, and UE-DSTT Residence Time as provided by the UE; AF calculates the bridge delay for each port pair i.e. composed of (DS-TT Ethernet port, NW-TT Ethernet port), using the UE-DS-TT Residence Time for all NW-TT Ethernet ports serving the PDU session].

Regarding Claim 4,
wherein each information element in the bridge management information container is classified as to whether the each information element is related to the at least one PDU session based on the at least one DS-TT port number [Intel-2672: p. 24; when integration with TSN applies … the AF may provide a Port Management Information Container, MAC address of DS-TT reported for the PDU Session and related port number of DS-TT in response; p. 26; the SMF sends the information received via PCF NEF to the TSN AF … to establish/modify the 5GS Bridge; the TSN AF stores the binding relationship between 5GS Bridge ID, MAC address of the DS-TT Ethernet port, the port number of the DS-TT Ethernet port … and also updates 5GS bridge delay].

Regarding Claims 8-11, which recite an apparatus for a time sensitive networking application function (TSN AF) in a wireless communication system having the same claim limitations as those in claims 1-4 above, the same rationale of rejection as presented in claims 1-4 is applicable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Intel-2672 in view of Intel: “Correction to transfer of port management information to include NEF”, SA WG2 Meeting # S2-138E, S2-2002671, Electronic meeting, 20-24 April 2020 (included in IDS) hereafter Intel-2671.

Regarding Claim 5,
Intel-2672 teaches:
wherein the bridge management information container includes a plurality of information elements p. 26; the SMF sends the information received via PCF NEF to the TSN AF … to establish/modify the 5GS Bridge; the TSN AF stores the binding relationship between 5GS Bridge ID, MAC address of the DS-TT Ethernet port, the port number of the DS-TT Ethernet port … and also updates 5GS bridge delay], 

However, Intel-2672 does not explicitly teach “a plurality of PDU sessions.

POSITA would have considered teachings of Intel-2671 for incorporating in Intel-2672 for being in the same field of endeavor that deals with configuration of the 5GS bridge.

Intel-2671 teaches:
wherein each of the plurality of information elements is associated with each of a plurality of PDU sessions [Intel-2671: Sec. 5.28.1; all PDU session which connect to the same TSN network via a specific UPF are grouped into a single 5GS bridge; the capabilities of each port on UE/DS-TT side and UPF/NW-TT side are integrated as part of the configuration of the 5GS bridge and are notified to TSN AF and delivered to CNC for TSN bridge registration and modification].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Intel-2672 and Intel-2671 in order to avoid misuses of PCF procedures for invoking system configuration that is not PDU session-specific [Intel-2671: p. 2]. 

Regarding Claim 6,
Intel-2672 teaches that the SMF receives the UE-DS-TT residence time, DS-TT MAC address for this PDU session and port management capabilities from the DS-TT/UE in PDU session Establishment request and receives the allocated port number for DS-TT Ethernet [Intel-2672: p. 26].

However, Intel-2672 does not teach that the number of the PDU session associated with the port management information container is 1.

Intel-2671 teaches:
wherein the number of the PDU session associated with the port management information container is 1 [Intel-2671: Sec. 5.28.1; there is only one PDU session per DS-TT port for a given UPF; port number of Ethernet port on the DS-TT for the PDU session is assigned by the UPF during PDU session establishment].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Intel-2672 and Intel-2671 in order to avoid misuses of PCF procedures for invoking system configuration that is not PDU session-specific [Intel-2671: p. 2]. 

Regarding Claim 7,
wherein the PDU session associated with the port management information container is indicated by the DS-TT port number [Intel-2672: p. 26; the SMF receives the UE-DS-TT residence time, DS-TT MAC address for this PDU session and port management capabilities from the DS-TT/UE in PDU session Establishment request and receives the allocated port number for DS-TT Ethernet].

Regarding Claims 12-14, which recite an apparatus for a time sensitive networking application function (TSN AF) in a wireless communication system having the same claim limitations as those in claims 5-7 above, the same rationale of rejection as presented in claims 5-7 is applicable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Ericsson (KR 20220018555 A) teaches that SMF not only provides AN tunnel information to UPF, but also provides necessary bridge management information such as mapping table of TSN port (DS-TT to N4 session ID) in UPF [Ericsson: p. 7].
Ke (US 2022/0131720) teaches that When the DS-TT is to transmit the port related information container to the AF, the UE needs to initiate a PDU session modification request, carrying the port related information container to an SMF, and the SMF then forwards the request to the AF through a PCF [Ke: 0102].
VIVO (CN 111818666) teaches that the SMF sends a N/ session modification request to the UPF. The N4 session modification request includes a port-related information container in the step 808 [Tencent: p. 13].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468